Citation Nr: 0336573	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to a permanent and total disability evaluation 
for pension purposes.


FINDINGS OF FACT

1.  The veteran has bronchial asthma, dementia, blind right 
eye, post traumatic optic nerve atrophy, exotropia, 
refractive error, gastritis, and underweight, undernourished 
with a combined disability evaluation of 40 percent.

2.  The veteran possesses an eighth grade education.  He has 
occupational experiences in maintenance.  He reports having 
last worked on a full-time basis in 1983.  

3.  The veteran's disabilities are not of such severity as to 
preclude him from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice- 
connected pension purposes have not been met.  38 U.S.C.A. §§ 
1502, 1521, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17, and Part 4, Diagnostic 
Codes 6070, 6313, 6602, 7307, 9326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for pension benefits by means of a March 2001 letter 
and the discussions in the July 2001 and October 2001 rating 
decisions and the June 2002 statement of the case.  
Specifically, in the March 2001 letter, the RO stated that in 
order to establish entitlement for nonservice-connected 
disability pension benefits, the evidence must show three 
things: (1) he had active military service for 90 days or 
more during a period of war; (2) he was so disabled he could 
not work on a regular basis and earn a living and that his 
disabilities were permanent; and (3) his net worth 
requirements and income could not exceed the maximum limit 
set by law.  In the rating decisions and the statement of the 
case, the RO stated that a rating of permanent and total 
disability would be assigned to veterans who are basically 
eligible and who are unable to secure and follow 
substantially gainful occupation by reason of disability 
which is likely to be permanent.  The RO noted that 
entitlement to nonservice-connected disability pension 
included consideration of all disabilities which are not 
considered the result of willful misconduct.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed to substantiate his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
June 2002 statement of the case, the RO informed the veteran 
that it must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim, such 
as medical records, employment records, or records from other 
federal agencies.  It told the veteran that as long as he 
adequately identified the records, that VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that the records were received by 
VA.  The RO specifically asked the veteran to tell VA about 
any additional information or evidence that he wanted VA to 
obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he had submitted an original claim for 
compensation in 1976.  As to the veteran's current claim, the 
veteran submitted private medical records.  The RO obtained 
VA treatment records from the Ponce Outpatient Clinic.  The 
veteran has not indicated that there are any additional 
records that need to be obtained.  Additionally, in 
accordance with the duty to assist, the RO provided the 
veteran with examinations in November 2000 and April 2001 in 
connection with his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2003).

There are three alternative basis upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1502(a)(1) (West 2002); 38 
C.F.R. §§ 3.340(a), 4.15 (2003).  Alternatively, a veteran 
may establish permanent and total disability for pension 
purposes, absent a combined 100 percent scheduler evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding the veteran from 
securing and following substantially gainful employment.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17 (2003).  Under 
this analysis, if there is only one such disability, it must 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there must be at least one disability 
ratable as 40 percent or more, with a combined disability 
rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (2003).

The veteran's permanent disabilities have been identified and 
evaluated as bronchial asthma, 10 percent; dementia, 
10 percent; blind right eye, post traumatic optic nerve 
atrophy, exotropia, refractive error, 30 percent; gastritis, 
0 percent; and underweight, undernourished, 0 percent, which 
combine to a 40 percent evaluation.  

The Board notes that the veteran submitted his claim for 
pension benefits in April 2000.  Medical records have been 
associated with the claims file since April 2000 that are 
dated as far back as 1987.  The Board finds that the more 
probative evidence of record would be the evidence showing 
the current level of the veteran's disability picture, as 
opposed to what it was back in 1987 to 1995.  

Diagnostic Codes 6602 provides that a 10 percent evaluation 
will be assigned for emphysema where the FEV-1 is 71 to 80 
percent of predicted or FEV-1/FVC is 71 to 80 percent or DLCO 
(SB) is 66 to 80 percent of predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2003).

The November 2000 VA examination report shows that physical 
examination of the veteran's respiratory system revealed free 
upper airways and clear lungs to auscultation and percussion.  
The examiner noted that the veteran had a history of 
bronchial asthma and dyspnea with episodes clear at present.  
He entered a diagnosis of bronchial asthma "by history."  
Thus, the current records show that the veteran does not have 
symptoms related to bronchial asthma to warrant a compensable 
evaluation.  Therefore, a preponderance of the evidence is 
against a compensable evaluation for bronchial asthma, and 
the noncompensable evaluation has been appropriately 
assigned.

Diagnostic Code 9326 provides that a 10 percent evaluation 
will be assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9326 (2003).

An April 2001 VA psychiatric evaluation report shows that the 
examiner found the veteran to be clean and adequately 
groomed.  He stated the veteran was alert and oriented to 
person, place, and month.  The examiner described the 
veteran's mood as anxious with a constricted affect.  He 
noted the veteran exhibited "somewhat childish behavior."  
The examiner stated the veteran's attention was fair, as was 
concentration, but that his memory was impaired.  He added 
that the veteran was unable to recall any of the three 
objects after two minutes.  The veteran denied 
hallucinations, and the examiner stated the veteran was 
neither homicidal or suicidal.  Insight and judgment were 
described as impaired.  The examiner diagnosed alcohol-
induced dementia and alcohol dependence and assigned a Global 
Assessment of Functioning (GAF) score of 75.  The Board finds 
that the 10 percent evaluation that the RO assigned is 
appropriate.  While the veteran's memory is not intact, his 
overall symptomatology would not warrant an evaluation in 
excess of 10 percent.  The examiner described him as alert 
and oriented.  The assignment of a GAF of 75 indicates no 
more than slight impairment in social and occupational 
functioning.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (4th ed. 1994).  Thus, this is further 
evidence that no more than a 10 percent evaluation would be 
warranted for this disability.  Additionally, the examiner 
specifically attributed dementia to alcohol use.  In this 
regard, it is noted that pension is not payable for 
disability resulting from willful misconduct.  38 U.S.C.A. § 
1521(a).  Alcohol abuse will be considered the result of 
willful misconduct.  See 38 C.F.R. § 3.301(c)(2).  
Accordingly, the Board will not assign a higher evaluation 
for this disability since it has been attributed to behavior 
that is considered willful misconduct.  

Diagnostic Code 6070 provides that a 30 percent evaluation 
will be assigned for blindness in one eye, having light 
perception only.  38 C.F.R. § 4.84a, Code 6070 (2003).

An April 2001 VA examination report shows that the veteran 
had light perception only in the right eye.  Thus, the 
competent evidence of record establishes that the veteran has 
been appropriately assigned a 30 percent evaluation for this 
disability.  

Diagnostic Code 7307 provides that a noncompensable 
evaluation will be assigned for hypertrophic gastritis 
(identified by gastroscope) when the disability is chronic, 
with small nodular lesions and symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2003).  When the requirements for a 
compensable rating of a Diagnostic Code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31 (2003).

A November 2000 VA examination report shows that the veteran 
reported an episode of gastritis and vomiting by history.  
The examiner stated that examination of the abdomen revealed 
a soft, depressible abdomen, which was not tender.  There 
were no palpable masses or visceromegaly.  The Board finds 
that the competent evidence of record shows that the 
veteran's gastritis is not a chronic condition, as the 
veteran reported episodes by history only.  The veteran did 
not report current symptoms related to gastritis.  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable evaluation without evidence of chronic gastritis, 
and thus the RO's assignment of the 0 percent evaluation is 
appropriate.

The RO has rated the veteran's diagnosis of underweight, 
undernourished to avitaminosis, under Diagnostic Code 6313.  
That Diagnostic Code provides that a 10 percent evaluation 
will be assigned where there is a confirmed diagnosis with 
nonspecific symptoms such as decreased appetite, weight loss, 
abdominal discomfort, weakness, an inability to concentrate, 
and irritability.  38 C.F.R. § 4.88b, Diagnostic Code 6313 
(2003).  

The November 2000 VA examination report shows that the 
examiner stated that the veteran was five feet, five inches 
and weighed 118 pounds.  He noted the veteran had weighed a 
maximum of 160 pounds in the last year.  The examiner stated 
that the veteran's state of nutrition was poor and 
underweight.  Examination of the musculoskeletal system 
revealed atrophic muscles, underweight, loss of force, and 
undernourishment.  The examiner noted that the veteran did 
not use any mechanical aid.  He entered a diagnosis of 
underweight and undernourished.  The Board finds that the 
RO's assignment of a noncompensable evaluation is not 
appropriate.  The veteran meets the criteria for a 10 percent 
evaluation for this disability, and thus that would be the 
appropriate evaluation.  The next higher evaluation requires 
the symptoms described for the 10 percent evaluation with the 
presence of stomatitis, or achlorhydria, or recurring 
diarrhea.  The evidence of record does not establish that the 
veteran has any one of these additional symptoms.  Thus, the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for this disability.  

On the basis of the evaluations assigned, the veteran's 
combined nonservice-connected evaluation is 50 percent.  
Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 38 
C.F.R. § 4.15.  Additionally, the Board finds that the 
veteran has not been shown to suffer from the permanent loss 
of use of his hands, feet, or eyes, in accordance with the 
criteria set forth in 38 C.F.R. § 4.15.  Accordingly, on the 
basis of the objective "average person" standard of review, 
a permanent and total disability evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. § 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  He must also have 
sufficient additional disability to bring the combined 
evaluation to 70 percent or more.  Since the veteran does not 
have an initial disability rated as 40 percent or more, nor 
does he have additional disabilities to bring the combined 
rating to 70 percent or more, he cannot be considered 
permanently and totally disabled under the criteria set forth 
in 38 C.F.R. §§ 4.16(a), and 4.17.

Finally, the Board has also considered whether a permanent 
and total disability rating for pension purposes on an 
extraschedular basis may be authorized under 38 C.F.R. § 
3.321(b)(2).  With respect to the subjective factors bearing 
on the veteran's possible entitlement to pension benefits, 
such as age, education, and occupational background, the 
Board notes that the veteran was born in 1948, has a level of 
education as eighth grade, and last worked in 1983 doing 
maintenance work.  The veteran has not shown that his present 
conditions render him per se unemployable under either the 
average person standard or on an individual basis.  The 
veteran has been diagnosed with alcohol dependence since the 
1980's, and the evidence of record shows that he continues to 
drink at the present time.  As stated above, such behavior is 
considered to be due to his own willful misconduct.  No 
medical professional has stated that the veteran cannot work 
due to disabilities that are not due to his own willful 
misconduct.  

Based on the Board's review of the evidence and the veteran's 
educational background, his age, and the minimal physical 
limitations demonstrated on multiple VA examinations, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran has presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Hence, the 
preponderance of the evidence is against entitlement to a 
permanent and total disability rating for pension purposes on 
an extraschedular basis.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  On the basis of the above analysis, a 
preponderance of the evidence is against a permanent and 
total disability evaluation for pension purposes under any 
applicable standard.


ORDER

A permanent and total disability evaluation for pension 
purposes is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



